DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Rajendran et al. (US 2013/0185084) in view of Subasingha et al. (US 2016/0308791, IDS) in view of Srinivasan et al. (US 2020/0204296)
Regarding claims 1 and 11,  Rajendran et al. discloses a system for receiving data partitioned into a sequence of frames of data, comprising (receiving terminal 104 in FIG. 1B): 
a network interface (RX10 of FIG. 1A is a network interface);
a memory (para. 202, lines 1-6, wherein the device includes a memory and a processor); and 
a processor, wherein the memory includes instructions executable by the processor to cause the system to (para. 202, lines 1-6, wherein the device includes a memory and a processor); 
receive, using the network interface, packets that each respectively include a primary frame and one or more preceding frames from the sequence of frames of data (para. 182, lines 1-2 and para. 142, lines 7-8, wherein the received frames including primary frame and preceding frame), wherein at least one of the one or more preceding frames of a respective packet is separated from the primary frame of the respective packet in the sequence of frames by a respective multiple of a first stride parameter  (para. 142, lines 2-4, wherein the stride parameter is 1); 
store the frames of the packets in a buffer with entries that each hold the primary frame and the one or more preceding frames of a packet (para. 83, lines 3-4 and para. 66, lines 11-15, wherein the data is received from external device and retrieved (i.e. read) from the memory). 
Although Rajendran et al. discloses everything as applied above,  Rajendran et al. discloses does not explicitly disclose to read a first frame from the buffer as the primary frame from one of the entries of the buffer. However, this concept is well known in the art as disclosed by Subasingha et al. In the same field of endeavor, Subasingha et al. discloses to
read a first frame from the buffer as the primary frame from one of the entries of the buffer (para. 52, lines 1-2, wherein the first frame is the primary frame as the buffer entry); 
determine, based on the buffer, that a packet with a primary frame that is a next frame in the sequence of frames of data has been lost (para. 92, lines 10-15, wherein F3 is the next frame, which is lost).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Subasingha et al.’s method into Rajendran et al.’s invention. One of ordinary skill in the art would have been motivated of “quality of a processed audio signal may improve because more packets have time to reach the destination device” (para. 5, lines 6-8).
Rajendran et al. and Subasingha et al. disclose everything as applied above.  Rajendran et al. and Subasingha et al. further disclose
responsive to the determination that the packet was lost, read the next frame from the buffer as a preceding frame from one of the entries of the buffer (Subasingha et al.’s para. 33, lines 17-26, Rajendran et al.’s and para. 142, lines 2-8, wherein the preceding frame is the subsequent one).
Rajendran et al. and Subasingha et al. do not explicitly disclose  two or more preceding frames and a second stride parameter that is different from the first stride parameter. However, Srinivasan et al. disclose two or more preceding frames (para. 71, send multiple previous portions of data in a single network packet which can be used to compensate for situations where multiple network packets are lost. For example, a current network packet could contain a current data portion as well as redundant copies of two or more portions of data) and at least one of the two or more preceding frames of the respective packets is separated from the primary frame of the respective packet in the sequence by a respective multiple of a second stride parameter that is different from the first stride parameter (para. 71, use of redundant copies of two or more previous portions of data indicates a second stride parameter different from the first. Use of multiple current and/or previous portions of data. Current packet could contain current portion [primary] of data as well redundant copies of two or more previous portions of data. Current is separate from the redundant copies of previous).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Rajendran et al. and Subasingha et al. with the teachings of Srinivasan et al. in order to compensate for situations where multiple network packets are lost (Srinivasan et al., para. 71).
Regarding claims 2 and 12, Rajendran et al. disclose wherein the memory includes instructions executable by the processor to cause the system to: write frames, including the first frame and the next frame, that are read from the buffer to a reassembly buffer, wherein the reassembly buffer includes entries that each consist of a frame of the sequence of frames of data (para. 108, lines 7-9,  and para. 177, lines 3-5, wherein the assembled buffer includes a sequence frame number).
Regarding claim 3, Rajendran et al. disclose wherein the memory includes instructions executable by the processor to cause the system to: play audio data of the first frame responsive to reading the first frame from the buffer (para. 6, 181, play from buffer).
Regarding claim 4, Rajendran et al. disclose wherein the memory includes instructions executable by the processor to cause the system to: store the packets in a jitter buffer as they are received (FIG.22, wherein the packets are stored in DB10); and read the packets from the jitter buffer before storing the frames of the packets in the buffer (FIG.22, wherein the packets are read from DB10 first and then stored to ME10).
Regarding claim 6, Rajendran et al. and Srinivasan et al. disclose wherein the first stride parameter is less than three and the second stride parameter is greater than four (Rajendran et al.’s para. 142, lines 2-4, wherein the stride parameter is 1; Srinivasan et al., para. 71, stride parameter is at least two because of redundant copies of two or more previous portions of data.  To choose the stride parameter to be greater than four is just a designer’s choice). 
Regarding claim 9, Rajendran et al. disclose wherein the sequence of frames of data is a sequence of frames of audio data (para. 90, lines 3-6, wherein the data are audio frames).
Regarding claim 10, Rajendran et al. disclose wherein frames in the sequence of frames of data are all a same size (para. 73, frame length of each frame can be 10 ms or 20 ms). 

Claims 8 and 15 is rejected under 35 U.S.C. 103 as being unpatentable over Rajendran et al. in view of Subasingha et al. in view of Srinivasan et al. as applied to claims 1 and 11 above, and further in view of Kurth et al. (US 2020/0245118, IDS).
Regarding claim 8, Rajendran et al. and Subasingha et al. in view of Srinivasan et al. disclose everything as applied above as well as first and second stride parameters (Rajendran et al.’s para. 142, lines 2-4, wherein the stride parameter is 1; Srinivasan et al., para. 71, stride parameter is at least two because of redundant copies of two or more previous portions of data).  Rajendran et al. and Subasingha et al. do not explicitly disclose to receive, using the network interface, a packet map data structure that indicates the stride parameter and indicates a count of redundant preceding frames to be transmitted in each of the packets. However, this concept is well known in the art as disclosed by Kurth. In the same field of endeavor, Kurth discloses 
wherein the memory includes instructions executable by the processor to cause the system to: receive, using the network interface, a packet map data structure that indicates the stride parameter and indicates count of redundant preceding frames to be transmitted in each of the packets for the stride parameter  (para. 29, wherein the repeated number is the stride parameter and the number or repeated sub-frames to be received).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Kurth’s method into Rajendran et al., Subasingha et al., and Srinivasan et al.’s invention. One of ordinary skill in the art would have been motivated “to obtain necessary predictions about the receptions of repetitions of data transmitted on the physical layer in order to prolong the battery lifetime of IoT devices and thus extend the life period of NB-IoT devices” (para. 14, lines 2-6).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Rajendran et al. in view of Subasingha et al. in view of Srinivasan as applied to claim 12 above, and further in view of Kuriyama et al. (US 2013/0141602, IDS).
Regarding claim 13,  Rajendran et al. and Subasingha et al. and Srinivasan et al. disclose everything as applied above.  Rajendran et al. and Subasingha et al. Srinivasan et al. further discloses 
playing audio data that is stored in an oldest frame from the reassembly buffer (Rajendran et al.’s para. 210, line 6).
Although Rajendran et al. and Subasingha et al. and Srinivasan et al. disclose everything as applied above.  Rajendran et al. and Subasingha et al. and Srinivasan et al. do not explicitly disclose deleting the oldest frame from the reassembly buffer. However, this concept is well known in the art as disclosed by Kuriyama. In the same field of endeavor, Kuriyama discloses 
deleting the oldest frame from the reassembly buffer (para. 19, lines 9-10).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Kuriyama’s method into Rajendran et al. and Subasingha et al. and Srinivasan et al.’s invention. One of ordinary skill in the art would have been motivated “to provide an image device whereby a timing intended by a photographer can be used as a reference to record information relating to image stabilization with respect to the preceding and following movie images” (para. 8).

Claims 16-24  are rejected under 35 U.S.C. 103 as being unpatentable over Rajendran et al. in view of Srinivasan et al. in view of Bhatia et al. (US 2019/0371345, IDS). 
Regarding claims 16 and 21,  Rajendran et al. discloses a system for transmitting data partitioned into a sequence of frames of data, comprising (receiving terminal 104 in FIG. 1B): 
a network interface (TX10 of FIG. 1A is a network interface);
a memory (para. 202, lines 1-6, wherein the device includes a memory and a processor); and 
a processor, wherein the memory includes instructions executable by the processor to cause the system to (para. 202, lines 1-6, wherein the device includes a memory and a processor); 
transmit, using the network interface, a first packet that includes a primary frame and one or more preceding frames from the sequence of frames of data (para. 182, lines 1-2 and para. 142, lines 7-8. When the received frames including primary frame and preceding frame, it means the transmitter transmits these frames), wherein the one or more preceding frames of the first packet are separated from the primary frame of the first packet in the sequence of frames by respective multiples of a stride parameter (para. 142, lines 2-4, wherein the stride parameter is 1); 
transmit, using the network interface, a second packet that includes a primary frame and one or more preceding frames from the sequence of frames of data (para. 89, lines 1-4, para. 182, lines 1-2 and para. 142, lines 7-8, wherein the data are multiple packets, and are transmitted one after other), wherein the one or more preceding frames of the second packet are separated from the primary frame of the second packet in the sequence of frames by respective multiples of the stride parameter (para. 142, lines 2-4, wherein the stride parameter is 1).
Although Rajendran et al. discloses everything as applied above,  Rajendran et al. does not explicitly disclose two or more preceding frames and a second stride parameter that is different from the first stride parameter with the two or more preceding frames being separated from the primary frame of first and second packets by multiples of respective stride parameters. However, Srinivasan et al. disclose two or more preceding frames (para. 71, send multiple previous portions of data in a single network packet which can be used to compensate for situations where multiple network packets are lost. For example, a current network packet could contain a current data portion as well as redundant copies of two or more portions of data) and at least one of the two or more preceding frames of the respective first and second packets is separated from the primary frame of the respective first and second packets in the sequence frames by respective multiples of first and second stride parameters, the second stride parameter being different from the first stride parameter (para. 71, use of redundant copies of two or more previous portions of data indicates a second stride parameter different from the first. Use of multiple current and/or previous portions of data. Current packet could contain current portion [primary] of data as well redundant copies of two or more previous portions of data. Current is separate from the redundant copies of previous).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rajendran et al. with the teachings of Srinivasan et al. in order to compensate for situations where multiple network packets are lost (Srinivasan et al., para. 71).
Rajendran et al. and Srinivasan et al. do not explicitly disclose wherein the primary frame of the first packet is one of the one or more preceding frames of the second packet.  However, this concept is well known in the art as disclosed by Bhatia. In the same field of endeavor, Bhatia discloses 
wherein the primary frame of the first packet is one of the two or more preceding frames of the second packet (para. 51, lines 12-16).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Bhatia’s method into the system of Rajendran et al. and Srinivasan et al. One of ordinary skill in the art would have been motivated “to provide a source- and channel controlled FEC scheme in order to obtain an optimal trade-off between speech quality, delay, and data rate” (para. 30, lines 2-4).
Regarding claims 17 and 22, Rajendran et al. and Srinivasan et al. disclose wherein the stride parameter is greater than four (Rajendran et al.’s para. 142, lines 2-4, wherein the stride parameter is 1; Srinivasan et al., para. 71, stride parameter is at least two because of redundant copies of two or more previous portions of data. To choose the strider parameter to be greater than four is just a designer’s choice).
Regarding claims 18 and 23, Srinivasan et al. disclose wherein at least one of the two or more preceding frames of the first packet is separated from the primary frame of the first packet in the sequence of frames by a respective multiple of a third stride parameter that is different from the first stride parameter and the second stride parameter (para. 71, use of redundant copies of two or more previous portions of data indicates a second stride parameter different from the first and a possible third stride parameter different from the first stride parameter and the second stride parameter (The stride depends on the number of redundant copies of previous portions, i.e. 1 previous portion = 1 stride, 2 previous portions = 2 strides, 3 previous portions = 3 strides, etc.). Use of multiple current and/or previous portions of data. Current packet could contain current portion [primary] of data as well redundant copies of two or more previous portions of data. Current is separate from the redundant copies of previous).
Regarding claims 19 and 24, Rajendran et al. and Srinivasan et al. disclose wherein the memory includes instructions executable by the processor cause the system to: transmit, using the network interface, all frames between the primary frame of the first packet and the primary frame of the second packet in the sequence of frames of data as primary frames of respective packets that each include two or more one or more preceding frames from the sequence of frames of data separated in the sequence of frames by multiples of the first stride parameter and the second stride parameter (Rajendran et al., para. 89, lines 1-4, para. 182, lines 1-2 and para. 142, lines 7-8, wherein the data are multiple packets, and are transmitted one after other; Srinivasan et al., para. 71, use of redundant copies of two or more previous portions of data indicates a second stride parameter different from the first. Use of multiple current and/or previous portions of data. Current packet could contain current portion [primary] of data as well redundant copies of two or more previous portions of data. Current is separate from the redundant copies of previous).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Bhatia’s method into Rajendran et al.’s invention. One of ordinary skill in the art would have been motivated “to provide a source- and channel controlled FEC scheme in order to obtain an optimal trade-off between speech quality, delay, and data rate” (para. 30, lines 2-4).

Claims 20 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Rajendran et al. in view of Srinivasan et al. in view of Bhatia as applied to claims 16 and 21 above, and further in view of Kurth.
Regarding claims 20 and 25, Rajendran et al., Srinivasan et al. and Bhatia disclose everything as applied above.  Rajendran et al., Srinivasan et al. and Bhatia do not explicitly disclose to transmit, using the network interface, a packet map data structure that indicates the stride parameter and indicates a count of redundant preceding frames to be transmitted in each packet
of a set of packets including the first packet and the second packet. However, this concept is well known in the art as disclosed by Kurth. In the same field of endeavor, Kurth discloses to
transmit, using the network interface, a packet map data structure that indicates the first stride parameter and the second stride parameter and indicates a counts of redundant preceding frames for each stride parameter to be transmitted in each packet of a set of packets including the first packet and the second packet (para. 29, wherein the repeated number (i.e., the redundancy parameter) is received).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Kurth’s method into Rajendran et al., Srinivasan et al. and Bhatia’s invention. One of ordinary skill in the art would have been motivated  “to obtain necessary predictions about the receptions of repetitions of data transmitted on the physical layer in order to prolong the battery lifetime of IoT devices and thus extend the life period of NB-IoT devices” (para. 14, lines 2-6).

Allowable Subject Matter
Claims 5, 7 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claims 5, 7 and 14, the prior art does not teach or adequately suggest a sum of redundancy parameters for respective stride parameters with buffer size being equal to a largest stride times redundancy for largest stride plus one.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OTIS L THOMPSON, JR whose telephone number is (571)270-1953. The examiner can normally be reached Monday - Friday, 6:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OTIS L THOMPSON, JR/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        
July 13, 2022